DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Response to Amendment
Upon entry of the amendment filed on 27 May 2021, Claim(s) 19 is cancelled.  The currently pending claims are Claims 1-18.  
	Applicants’ remarks and amendments have been carefully considered and the objection is withdrawn; however, they are not found persuasive regarding the 102 or 103 rejections and the rejections are maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vezza (WO-2017040623-A1).
	See pages 5 and 6 of the non-final OA for a detailed rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US-20050118837-A1).
	See page 6-8 of the non-final OA for a detailed rejection.
Response to Arguments
Applicant’s arguments regarding the objections are persuasive and the objections are withdrawn.
Applicant's arguments filed 27 May 2021 regarding the prior art rejections have been fully considered but they are not persuasive.
Applicant argue that the Vezza reference fails to disclose the limitations of “wherein the chemical vapor deposition process is devoid of an inert gas purging from conclusion of the first decomposing to inception of the second decomposing” and “wherein the chemical vapor deposition process produces a chemical vapor deposition coating devoid of hydrogen bubbles” (pp 5 and 6).
	The examiner respectfully disagrees and notes that the only two mentions of a purging step in Vezza are “The introducing of the silicon-containing deposition gas 117 (step 104) is in a single cycle or multiple cycles, for example with intermediate purges” in ¶34 (emphasis added) and “Purging with an inert gas is capable of being performed to the enclosed vessel 113 during the process 10. For example, prior to or after the introducing of the silicon-containing deposition gas 117 (step 04) an inert gas is capable of being introduced to the enclosed vessel 13” in ¶38 and the examples are silent regarding any purging steps.  Thus, the purging step has been construed as an optional step which is not required by Vezza.  Regarding the absence of any hydrogen bubbles limitation, the examiner has indicated that the Vezza discloses the claimed steps and is silent regarding the presence of hydrogen bubbles – thus meeting the 
Applicant argues that the Todd reference does not teach the limitation of ““wherein the chemical vapor deposition process produces a chemical vapor deposition coating devoid of hydrogen bubbles” since Todd teaches a single-pass laminar flow arrangement in [0082] (pp 6).
	The examiner respectfully notes that Todd [0082] discloses “Preferably, the process chamber is a single-wafer, horizontal gas flow reactor, preferably radiatively heated, such as the Epsilon™ series of single wafer reactors commercially available from ASM America, Inc. of Phoenix, Ariz. and described above with respect to FIGS. 1 and 2. Consequently, while the process illustrated in FIG. 3 can also be employed in alternative reactors, such as those having a showerhead arrangement, benefits in increased uniformity and deposition rates have been found to be particularly effective in the horizontal, single-pass laminar gas flow arrangement of the Epsilon™ chambers, employing a rotating substrate.”; thus, Todd is silent regarding the presence of hydrogen bubbles and there is no evidence that hydrogen bubbles would be formed – thus meeting the claimed limitation.  Applicant is welcome to show that the hydrogen bubbles has to be present or is required in the Todd process.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764